Citation Nr: 1014290	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
dyshidrosis of the hands and feet.

2.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in December 2005, the RO issued a 
statement of the case that listed, in addition to the issue 
listed on appeal here, the issue of entitlement to service 
connection for hearing loss; and the Veteran appealed that 
issue (in addition to the issues listed on appeal here).  
Subsequently, however, the RO granted the Veteran's claim for 
service connection for bilateral hearing loss in an October 
2007 rating decision.  Therefore, the Board does not address 
the issue of service connection for bilateral hearing loss.

The issue of service connection for colon cancer is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected dyshidrosis of the hands and 
feet does not affect at least 5 percent of the entire body, 
or at least 5 percent of exposed areas (his hands and feet); 
and no more than topical therapy was required during any 
period under review.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
dyshidrosis of the hands and feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806, 7820 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran's 
service-connected dyshidrosis of the hands and feet is more 
disabling than currently evaluated.  Initially, the Board 
notes that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a May 
2007 letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  The letter 
also explained how disability ratings and effective dates are 
assigned.  The AOJ subsequently readjudicated the claim by 
issuing a supplemental statement of the case (SSOC) in 
October 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by a subsequent readjudication, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records and VA treatment records.  The Veteran did not 
indicate the existence of any pertinent private treatment 
records pertaining to his service-connected dyshidrosis of 
the hands and feet.  The Veteran underwent two VA 
examinations (in September 2004 and May 2007).  The Veteran 
objected to the adequacy of the first examination.  He has 
not objected to the adequacy of the second examination, and 
the Board finds that it was legally adequate.

In sum, VA has fulfilled its duty to assist in every respect.


II.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
for increased-rating claims).

When VA grants a claim for an increased rating, it may assign 
an effective date up to one year before the date the 
claimant's application for increase was received, provided it 
is factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant 
evidentiary window begins May 26, 2003 (one year before the 
Veteran filed his claim for increased rating), and continues 
to the present time.

The Veteran contends that his service-connected dyshidrosis 
of the hands and feet is more disabling than currently 
evaluated.  In January 1973, the RO established service 
connection for dyshidrosis of the hands and feet and assigned 
a noncompensable evaluation.  In a September 2004 rating 
decision, the RO declined to increase that evaluation.  The 
Veteran now appeals that decision.

The Veteran's disability is not specifically listed in the 
rating schedule.  Accordingly, the RO rated it according to 
an analogous disability that it determined is closely related 
to his condition.  See 38 C.F.R. §§ 4.20, 4.27.  Here, the RO 
determined that the diagnostic code most analogous to the 
Veteran's dyshidrosis of the hands and feet is Diagnostic 
Code 7806, which pertains to dermatitis or eczema.  38 C.F.R. 
§ 4.118, DC 7806; see also 38 C.F.R. § 4.118, DC 7820 
(directing rating specialists to rate infections of the skin 
"not listed elsewhere" as disfigurement of the head, face, 
or neck; scars; or dermatitis, depending on the predominant 
disability).

Under DC 7806, a noncompensable rating is warranted where (1) 
the disability affects less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and (2) no 
more than topical therapy was required during the past 
twelve-month period.

A 10 percent rating is warranted where the disability affects 
at least 5 percent, but less than 20 percent, of the entire 
body; or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past twelve-month period.

Turning to the relevant evidence of record, the Board 
initially notes that the Veteran underwent a VA examination 
in September 2004.  At the examination, the Veteran described 
his condition as small patches or areas where the skin 
appears lighter than the rest of his skin, and which wears 
off.  He also reported occasional small bumps in these areas.  
He reported that he felt as though over the years his hands 
and his feet had been slowly eaten away, and that his hands 
and feet were "thinning."  The Veteran denied any itching, 
burning, or other problems.

Physical examination showed mild erythema (redness of the 
skin caused by inflammation) and some areas of xerosis (dry 
skin) of the hands and feet.  There was also some yellow 
thickening of the toenails with subungual hypertrophy.

The examiner noted that the Veteran had been previously 
diagnosed with dyshidrosis.  The examiner also noted, 
however, that dyshidrosis is characteristically "very 
itchy."  Accordingly, the examiner did not believe that 
dyshidrosis was the correct diagnosis.  Rather, the examiner 
observed that the Veteran had some mild xerosis of the hands 
and feet; and active onychomycosis (nail fungus).

A May 2006 VA outpatient consultation report shows that the 
Veteran presented for treatment for a "skin problem, a 
fungus."  He reported that he had only intermittent trouble, 
and that it was not present on that occasion.  When it was 
present, he described his condition as including blisters on 
the bottom of his feet and scaley skin on the palms of his 
hands.  Physical examination of the skin showed no evidence 
of dermatitis at that time.

In July 2006, the Veteran returned for VA outpatient 
treatment.  He reported an "itchy vesicle" on his hands and 
feet that occasionally flared up, with periods of remission 
between flare-ups.  Physical examination showed his skin was 
clear, with some xerosis.  The examiner commented that 
"unfortunately . . . the [Veteran] is clear with no active 
lesions to examine."

In the Veteran's notice of disagreement (dated May 2005), the 
Veteran contested the adequacy of the September 2004 VA 
examination on several grounds.  VA subsequently arranged for 
another examination in May 2007, with a different VA 
examiner.  At the May 2007 examination, the Veteran reported 
that he experienced flare-ups of his dyshidrosis "mostly in 
the summertime" (July and August).  He explained that 
because of "lack of callous formation" on his hands and 
feet, unless he wore gloves when performing manual labor, his 
skin would become sore, reddened, and irritated.  He reported 
that the flare-ups were intermittent in nature and were 
accompanied by pimples with reddish raised skin that flaked 
at times.  The Veteran reported that he applied, daily, a 
topical powder to treat his condition.  He did not use a 
corticosteroid or an immunosuppressive drug.

On physical examination, there was no flare-up at the time.  
There were no lesions.  The skin was clear, warm, and moist 
to touch.  The examiner noted that zero percent of the total 
body area was affected; and that zero percent of the exposed 
area was affected.  Under the diagnosis section of the 
examination report, the examiner noted, "Dyshidrosis 
dermatitis of the hands and feet-service connected 
condition; no objective evidence of skin lesions on today's 
exam."

A September 2007 VA outpatient consultation report shows that 
the Veteran presented for treatment for a "vascular eruption 
on feet with some scaling of hands on and off since 
service."  Physical examination showed that his skin was 
fair; his hands and feet were moist; and there were multiple 
areas, on the feet, of superficial desquamation (shedding of 
the outer layers of the skin) consistent with keratolysis 
exfoliativa (disease characterized by peeling of the skin of 
the palms of the hands or the soles of the feet).  On the 
left heel, there was a patch of subcorneal vesicle.  There 
was obvious onychomycosis in several toenails.  Regarding the 
diagnosis, the examiner "[b]elieve[d]" the Veteran had 
sweaty palms/soles hyperhydrosis; keratolysis exfoliativa; 
and dermatophyte infection of the feet and toenails.

The Board has reviewed the evidence and is unable to grant an 
increased rating for the Veteran's service-connected 
dyshidrosis of the hands and feet.  As discussed above, to 
merit an increased rating, the evidence must show that the 
disability affects at least 5 percent of the entire body, or 
at least 5 percent of exposed areas; or that intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period.

The evidence here shows none of those things.  The evidence 
shows that the Veteran has undergone two VA examinations, in 
addition to several outpatient treatment consultations.  On 
none of those occasions, however, did the Veteran's 
disability manifestly affect at least 5 percent of his entire 
body, or in the alternative, at least 5 percent of the 
exposed areas (here, his hands and feet).  Rather, the 
objective evidence shows that on every occasion, there was no 
indication of any active dyshidrosis of the hands or feet.  
In addition, there is no indication in the record that the 
Veteran has undergone any intermittent systemic therapy.

The Board acknowledges the Veteran's contention that his skin 
disability waxes and wanes, and that he has had difficulty 
coordinating medical treatment with a period of active flare-
up.  Nevertheless, the Board is able to evaluate only the 
evidence that is before it, and the Board finds that the 
evidence here does not merit an increased rating for the 
Veteran's dyshidrosis of the hands and feet.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's service-
connected disability but that evidence supporting a higher 
rating has not been submitted.  In addition, the Veteran has 
not shown that his service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with his employment.  The Board finds that the 
disability rating previously assigned is not an unfair or 
inaccurate assessment of the effect the Veteran's service-
connected disability has on his employment (or would have on 
his employment, were he employed).  Accordingly, because this 
case does not present a truly "exceptional or unusual 
disability picture," referral of the case for consideration 
as to whether an extra-schedular rating should be assigned is 
not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in this case because the evidence shows 
that the Veteran's service-connected dyshidrosis of the hands 
and feet has been noncompensable during the entire period 
under review.

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to an increased (compensable) rating for 
dyshidrosis of the hands and feet is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for colon cancer.

The Veteran has submitted evidence that indicates the 
existence of pertinent, outstanding medical evidence.  
Specifically, the Veteran submitted a letter, dated August 
2007, from his private treating physician for colon cancer.  
The letter indicates, among other things, that the Veteran 
has been treated with a colon resection and postoperative 
chemotherapy.  The letter concluded by offering to provide, 
at the Veteran's request, copies of medical records regarding 
the Veteran's cancer diagnosis, treatment, and current 
status.  These records, which may be pertinent to the 
disposition of the claim, are not in the claims file.  (The 
only such record in the claims file is a single surgical 
pathology report dated October 2002.)

When a claimant adequately identifies and authorizes VA to 
obtain relevant records, VA is obligated to make reasonable 
efforts to obtain them.  38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2009).  Because the Veteran has 
identified additional medical evidence, the Board must remand 
the claim to permit pertinent records to be associated with 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the Veteran's 
authorization, attempt to obtain the 
medical records, discussed above, 
identified by Dr. Mabry's August 2007 
letter.  All attempts to assist the 
Veteran in obtaining relevant records 
must be documented in the claims file.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, if 
appropriate, return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


